Title: To John Adams from Timothy Pickering, 16 September 1797
From: Pickering, Timothy
To: Adams, John



Sir,
Trenton Sept. 16. 1797.

I have the honour to inclose the celebrated speech of Pastoret, in the Council of Five Hundred, concerning the subsisting relations between France and the United States. I have had it translated, and it will be published in the beginning of the ensuing week in Fenno’s news-paper.
I inclose a letter, I suppose from Dr. Hall of Yorktown in Pennsylvania, with one from General Miller (superintendant of the Revenue for the district of Pennsylvania) recommending him for the vacant office of Treasurer of the mint.
I am most respectfully / sir your obt. servt.

Timothy Pickering